           Case 5:21-cv-00369-XR Document 9 Filed 05/24/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION



 JANE DOE                                     '
                                              '
 v.                                           '       CIVIL NO. SA-21-CV-00369-XR
                                              '
 KERRVILLE INDEPENDENT SCHOOL                 '
 DISTRICT                                     '
                                              '
                                              '

                        DEFENDANT’S ADVISORY TO THE CLERK OF COURT

       Defendant in the above-captioned case elects as follows (please select only one of the
following options):

       o   I consent to proceed before a United States Magistrate Judge in accordance with
           provisions of Title 28 U.S.C. Section 636. Defendant in the above-captioned case
           waives the right to proceed before a United States District Judge and consents to have
           a United States Magistrate Judge conduct any and all further proceedings in this case,
           including rendering a decision, and to order the entry of final judgment. Any appeal
           shall be taken to the United States Court of Appeals for the Fifth Circuit in accordance
           with Title 28 U.S.C. Section 636(c)(3).


      X
      o    I do not consent to proceed before a United States Magistrate Judge. Defendant in the
           above-captioned case elects not to have this case decided by a United States Magistrate
           Judge and prefers that this case proceed before the United States District Judge.



Kerrville Independent School District
________________________________________
              Defendant’s Name


     /s/ D. Craig Wood
By: _____________________________________
             Signed by Attorney

                                                                            Date   05/24/2021
